In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 14, 1986, which granted the defendant’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff’s claim that its contract to install windows in Fort Hamilton High School did not require it to install certain items such as glass in the windows as part of the contract price is belied by the explicit provisions of the contract. The *539plaintiffs claim has no merit and, for that reason, summary judgment was properly granted to the defendant (see, CPLR 3212; Merritt Hill Vineyards v Windy Hgts. Vineyard, 61 NY2d 106, 112). Rubin, J. P., Kooper, Spatt and Harwood, JJ., concur.